Case 4:19-cv-03042-SBA Document 257-10 Filed 11/27/19 Page 1 of 2




             Exhibit
               J
          Case 4:19-cv-03042-SBA Document 257-10 Filed 11/27/19 Page 2 of 2



From: Mathur, Shaun <SMathur@gibsondunn.com>
Sent: Wednesday, November 20, 2019 11:30 AM
To: AAA Heather Santo <heathersanto@adr.org>; Warren Postman <wdp@kellerlenkner.com>;
Manthripragada, Dhananjay S. <DManthripragada@gibsondunn.com>
Cc: Evangelis, Theane <TEvangelis@gibsondunn.com>; Cochrane, Thomas
<TCochrane@gibsondunn.com>; Maryott, Michele L. <MMaryott@gibsondunn.com>; McKenna,
Madeleine <MMcKenna@gibsondunn.com>; Ashley Keller <ack@kellerlenkner.com>; Travis Lenkner
<tdl@kellerlenkner.com>; Sean Duddy <skd@kellerlenkner.com>
Subject: RE: [Password protected attachment] RE: Individuals v. Postmates, Inc - Case 01-19-0001-2994
[UNSCANNED]

Ms. Santo,

Postmates writes to inform AAA that Postmates has filed a notice of appeal in Adams v. Postmates Inc.,
Case No. 4:19-cv-03042-SBA (N.D. Cal.), and to reiterate its willingness to reach a workable solution.

As you know, Claimants re-filed their demands after the Court in Adams granted in part and denied in
part the parties’ cross-motions to compel arbitration, and specifically “denie[d] Petitioners’ request for
an order directing Postmates to tender payment of outstanding and future arbitration fees.” Adams,
Dkt. 253 at 13. On November 19, 2019, Postmates filed its notice of appeal in Adams, meaning judicial
proceedings concerning Claimants’ demands are still ongoing.

Moreover, contrary to Claimants’ accusation of bad faith, Postmates is ready, willing, and able to
conduct truly individualized arbitrations in a manner that is workable and manageable for all
involved. Indeed, in its October 25, 2019 letter, Postmates proposed that an arbitrator be appointed to
resolve threshold demand sufficiency issues for fifty randomly-selected claimants; if the arbitrator
determines that a claimant’s particular demand is sufficient, then the arbitrator would retain the
arbitration for a determination on the merits. Postmates submits that its proposal provides a fair and
manageable way to address the administratively challenging issue of mass arbitrations.

Even if Claimants are not amenable to that particular solution, Postmates is willing to entertain
alternative proposals from AAA and Claimants. Postmates believes that the parties would greatly
benefit from a proposal from AAA, in particular, on how truly individualized arbitrations could
realistically proceed.

Postmates is hopeful that the parties can reach an agreement on how Claimants’ claims can be
resolved. We would be happy to schedule a call to discuss additional proposals from AAA or Claimants.

Thanks,
Shaun

Shaun Mathur

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
3161 Michelson Drive, Irvine, CA 92612-4412
Tel +1 949.451.3998 • Fax +1 949.475.4698
SMathur@gibsondunn.com • www.gibsondunn.com
